
	

113 HR 2633 IH: Thirteenth Amendment Commemorative Coin Act
U.S. House of Representatives
2013-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2633
		IN THE HOUSE OF REPRESENTATIVES
		
			July 9, 2013
			Mr. Danny K. Davis of
			 Illinois (for himself and Mr.
			 Shimkus) introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To require the Treasury to mint coins in commemoration of
		  the Sesquicentennial Anniversary of the adoption of the Thirteenth Amendment to
		  the United States Constitution, which officially marked the abolishment of
		  slavery in the United States.
	
	
		1.Short titleThis Act may be cited as the
			 Thirteenth Amendment Commemorative
			 Coin Act.
		2.FindingsThe Congress finds the following:
			(1)The economic
			 contributions of enslaved African Americans to the American economy between
			 1691 and 1860 were immeasurable. This labor force was used to build the
			 foundations upon which America stands today.
			(2)From the 16th through the 19th centuries,
			 most colonial economies in the Americas were dependent on human-trafficking and
			 the use of enslaved African labor for their survival. This included the North
			 American mercantile and shipping sectors that were dependent on slave-produced
			 cotton, rice, sugar and indigo, and the profits derived from triangular trade
			 with the West Indies, Africa, and Europe.
			(3)Enslaved Africans
			 in the United States were also recognized as an important element in the
			 political and economic capital in the nation’s political economy.
			(4)Over the course of
			 246 years, slaves contributed an estimated 605 billion hours of forced free
			 labor, the gain from which provided seed capital for the
			 American economy, helped finance the birth of American finance and industrial
			 sectors, contributed to the growth of most of the Fortune 500
			 companies, and ultimately assisted the nation in financing both world
			 wars.
			(5)During the Civil
			 War, after Union forces repelled a Confederate invasion at the battle of
			 Antietam in 1862, President Abraham Lincoln issued the Emancipation
			 Proclamation, which declared that all slaves in states then in rebellion would
			 be forever free as of January 1, 1863. By his action, Lincoln
			 added a new and revolutionary dimension to the nation’s war aims: from being a
			 conflict to preserve the Union, the Civil War grew to be a crusade to end black
			 slavery and fulfill the promise of the Declaration of Independence.
			(6)In the spring of
			 1864, Charles Sumner introduced an anti-slavery amendment in the Senate, much
			 like the amendments that were introduced in the House by Representatives James
			 Ashley and James Wilson in December of 1863, which declared all persons as
			 equal, prohibited the slavery, and granted Congress the power to enforce these
			 provisions. After extensive debate, the 13th Amendment was formed from this
			 proposal, with the omission of the declaration of equality of all persons, and
			 passed the Senate on April 8, 1864, by a vote of 38–6.
			(7)Debates between
			 abolitionists and supporters of slavery focused on the moral issue of slavery
			 and various interpretations of natural law. Representative John
			 Farnsworth of Illinois stated that the old fathers who made the
			 constitution believed that slavery was at war with the rights of human
			 nature, and pointed out the contradiction between the existence of
			 inalienable rights and the institution of slavery. Some members within the
			 Republican Party, such as Charles Sumner, sought an interpretation of the
			 Constitution that rejected slavery as incompatible with moral law.
			(8)President Lincoln
			 took an active role in promoting the 13th Amendment in Congress. He ensured
			 that the Republican Party’s 1864 election platform included a provision
			 supporting a constitutional amendment to terminate and forever prohibit
			 the existence of Slavery. His efforts were met with success when the
			 House passed the bill on January 31, 1865, with a vote of 119–56.
			(9)On February 1,
			 1865, Illinois became the first state to ratify the proposed 13th Amendment; it
			 was joined by 17 other states by the end of the month. Georgia ratified on
			 December 6, 1865, becoming the 27th of 36 states to approve the Amendment, thus
			 achieving the constitutional requirement that it be ratified by three-fourths
			 of the states. Secretary of State William Seward declared the 13th Amendment to
			 be part of the Constitution on December 18.
			(10)The Smithsonian National Museum of African
			 American History and Culture (hereafter referred to in this section as the
			 NMAAHC) was established by an Act of Congress in 2003, in Public
			 Law 108–184.
			(11)It is fitting
			 that the NMAAHC receive the surcharges from the sale of coins issued under this
			 Act because the Museum is devoted to the documentation of African American
			 life, and, among other areas, encompasses the period of slavery and the era of
			 Reconstruction.
			(12)The surcharge proceeds from the sale of a
			 commemorative coin, which would have no net cost to the taxpayers, would raise
			 valuable funding to supplement the endowment and educational outreach funds of
			 the NMAAHC.
			3.Coin
			 specifications
			(a)DenominationsThe
			 Secretary of the Treasury (hereafter in this Act referred to as the
			 Secretary) shall mint and issue the following coins in
			 commemoration of the Sesquicentennial Anniversary of the passage of the 13th
			 Amendment:
				(1)$50 bi-metallic
			 platinum and gold coinsNot more than 250,000 $50 coins, which
			 shall—
					(A)have a weight, diameter, and thickness
			 determined by the Secretary; and
					(B)contain platinum and .9167 pure
			 gold.
					(2)$20 gold
			 coinsNot more than 250,000 $20 coins, which shall—
					(A)weigh 33.931 grams;
					(B)have a diameter of
			 32.7 millimeters; and
					(C)contain .900 pure
			 gold.
					(3)$1 silver
			 coinsNot more than 500,000 $1 coins, which shall—
					(A)weigh 31.103
			 grams;
					(B)have a diameter of
			 40.6 millimeters; and
					(C)contain .999 fine
			 silver.
					(b)Legal
			 tenderThe coins minted under this Act shall be legal tender, as
			 provided in section 5103 of title 31, United States Code.
			(c)Numismatic
			 itemsFor the purposes of sections 5134 and 5136 of title 31,
			 United States Code, all coins minted under this Act shall be considered to be
			 numismatic items.
			4.Design of
			 coins
			(a)In
			 generalThe design of the coins minted under this Act shall be
			 emblematic of the Thirteenth Amendment and the abolishment of slavery in
			 America.
			(b)Designation and
			 inscriptionsOn each coin minted under this Act there shall
			 be—
				(1)a
			 designation of the value of the coin;
				(2)an inscription of
			 the year 1865–2015; and
				(3)inscriptions of
			 the words Liberty, In God We Trust, United
			 States of America, and E Pluribus Unum.
				(c)SelectionThe design for the coins minted under this
			 Act—
				(1)shall be based on
			 the economic contributions of slavery, and include images of the pathway from
			 slavery to freedom;
				(2)may include, on
			 the $20 coins, that the design elements be in high relief;
				(3)may include, on the $50 coins—
					(A)on the obverse, an
			 illustration of Columbia or similar figure representing Liberty, the female
			 representation of America; and
					(B)on the reverse, a
			 single eagle, and a set of stars on one or both sides;
					(4)shall be selected
			 by the Secretary after consultation with the Commission of Fine Arts;
			 and
				(5)shall be reviewed
			 by the Citizens Coinage Advisory Committee.
				5.Issuance of
			 coins
			(a)Quality of
			 coinsCoins minted under this Act shall be issued in uncirculated
			 and proof qualities.
			(b)Period of
			 issuanceThe Secretary may issue coins minted under this Act only
			 during the calendar year beginning January 1, 2016, except that the Secretary
			 may initiate sales of such coins, without issuance, before such date.
			(c)Minting in
			 2016Notwithstanding section
			 5112(d)(1) of title 31, United States Code, the Secretary may continue to mint
			 the coins under this Act in the year 2016.
			6.Sale of
			 coins
			(a)Sales
			 priceThe coins issued under this Act shall be sold by the
			 Secretary at a price equal to the sum of—
				(1)the face value of
			 the coins;
				(2)the surcharge
			 required under section 7(a) with respect to such coins; and
				(3)the cost of
			 designing and issuing such coins (including labor, materials, dies, use of
			 machinery, overhead expenses, marketing, and shipping).
				(b)Bulk
			 salesThe Secretary shall make bulk sales of the coins issued
			 under this Act at a reasonable discount.
			(c)Prepaid orders
			 at a discount
				(1)In
			 generalThe Secretary shall accept prepaid orders for the coins
			 minted under this Act before the issuance of such coins.
				(2)DiscountSales
			 prices with respect to prepaid orders under paragraph (1) shall be at a
			 reasonable discount.
				7.Surcharges
			(a)Surcharge
			 requiredAll sales of coins under this Act shall include a
			 surcharge of $10 per coin.
			(b)DistributionSubject
			 to section 5134(f) of title 31, United States Code, all surcharges received by
			 the Secretary from the sale of coins issued under this Act shall be promptly
			 paid by the Secretary to the Smithsonian National Museum of African American
			 History and Culture to carry out the purposes of the museum, which goes beyond
			 simply telling the history of African Americans, creating an opportunity for
			 anyone who cares about African American Culture a place to explore, learn, and
			 revel in the rich history of African American Culture.
			(c)AuditsThe
			 Smithsonian National Museum of African American History and Culture shall be
			 subject to the audit requirements of section 5134(f)(2) of title 31, United
			 States Code, with regard to the amounts received under subsection (b).
			(d)LimitationNotwithstanding
			 subsection (a), no surcharge may be included with respect to the issuance under
			 this Act of any coin during a calendar year if, as of the time of such
			 issuance, the issuance of such coin would result in the number of commemorative
			 coin programs issued during such year to exceed the annual 2 commemorative coin
			 program issuance limitation under section 5112(m)(1) of title 31, United States
			 Code. The Secretary of the Treasury may issue guidance to carry out this
			 subsection.
			8.Financial
			 assurancesThe Secretary shall
			 take such actions as may be necessary to ensure that—
			(1)minting and
			 issuing coins under this Act will not result in any net cost to the United
			 States Government; and
			(2)no funds,
			 including applicable surcharges, are disbursed to any recipient designated in
			 section 7 until the total cost of designing and issuing all of the coins
			 authorized by this Act is recovered by the United States Treasury, consistent
			 with sections 5112(m) and 5134(f) of title 31, United States Code.
			
